Citation Nr: 0840471	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-41 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from June 1943 to July 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issue on appeal was previously before the Board in 
November 2006 as a claim of entitlement to service connection 
for residuals of a head injury with resultant headaches and 
neck injury.  In November 2006, the Board granted service 
connection only for headaches as a residual of an in-service 
head injury.  Service connection was not granted for 
residuals of a neck injury.  

The veteran appealed the Board's November 2006 decision to 
the United States Court of Appeals for Veterans Claims ("the 
Court").  In a Memorandum Decision dated May 2, 2008, the 
Court vacated that part of the Board's November 2006 decision 
which denied service connection for a neck injury and 
remanded the issue back to the Board for readjudication 
consistent with the decision.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In the Memorandum Decision cited above, the Court determined 
that the Board did not support its November 2006 decision 
with adequate reasons or bases and also that the Board failed 
to comply with the duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The Court found that 
the Board failed to provide adequate reasons or bases for its 
determination that a June 2004 VA examination report had not 
shown a nexus between the veteran's reported in-service 
combat injury and a current neck disorder.  It was also found 
that a remand was necessary to obtain a nexus opinion that 
took into account all the evidence of record.  The Court 
noted that, subsequent to the June 2004 VA examination, 
additional positive evidence was received in support of the 
veteran's claim for service connection for a neck injury.  A 
remand was required in order to allow a health care 
professional to address this positive evidence which included 
evidence of neck injuries.  

The Board notes the veteran's representative requested that 
the claim be remanded for a VA examination in a November 2008 
statement.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for a neck injury since 2006.  
After securing the necessary releases, 
the RO should obtain those records which 
have not already been associated with the 
claims file.

2.  Schedule the veteran for an 
examination by an appropriately qualified 
health care professional to determine the 
nature, extent, and etiology of any neck 
disorder found on examination.  The 
claims folder must be made available to 
the examiner for review of pertinent 
documents therein and the examiner must 
annotate the examination report to 
indicate that such review had been 
conducted.  The examiner must provide an 
opinion as to whether it is likely (a 
more than 50% probability), whether it is 
as likely as not (a 50% probability) or 
whether it is unlikely (less than a 50% 
probability) that the veteran currently 
experiences any neck injury residuals 
which were incurred in or aggravated by 
the veteran's active duty service.  For 
purposes of the opinion, the examiner 
should assume that the veteran was 
involved in an explosion during active 
duty when the tank he was in was hit by a 
mine.  The examiner should address all 
the pertinent evidence in the claims file 
and reconcile, to the extent possible, 
any conflicting opinions regarding the 
existence and etiology of any neck 
disorder.  

A complete rationale for all opinions 
expressed must be provided.  If any 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state.  

3.  After completion of the above and any 
additional development of the evidence 
that may be deemed necessary, 
readjudicate the claim.  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, as appropriate.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

